In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of a claim for uninsured motorist benefits, the appeal is from an order of the Supreme Court, Rockland County (Weiner, J.), dated May 26, 1995, which granted the petition.
Ordered that the order is affirmed, with costs, for reasons stated by Justice Weiner at the Supreme Court.
We note that certain arguments made before this Court were not raised in the Supreme Court and are, therefore, not preserved for appellate review. Mangano, P. J., O’Brien, Pizzuto, Goldstein and Luciano, JJ., concur.